DETAILED ACTION
As per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

In responding to this Office action, the applicant is requested to include specific references (figures, paragraphs, lines, etc.) to the drawings/specification of the present application and/or the cited prior arts that clearly support any amendments/arguments presented in the response, to facilitate consideration of the amendments/arguments.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of claims 1-17 in the reply filed on 10/03/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-17 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim(s) 1 and 14 recite(s) the language (emphasis added) “a multiple layer phase change material stack is on a portion” where “a multiple layer phase change material stack” is already recited in the preamble of the claim.

Claim(s) 2 recite(s) the language (emphasis added) “the multiple layer phase change material stack is composed of alternating layers of a heater material”, where “a heater material” is already recited in claim 1 and it is unclear if the limitations are the same or different.

Claim(s) 2 and 15 recite(s) the language (emphasis added) “a phase change material that are covered by a covered by another layer”, where it appears “covered by” has been recited twice.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 6-11, and 13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Heiss, US 20210320250 A1.

As to claim 1, Heiss discloses a semiconductor structure (see Heiss Para [0033]) with a multiple layer phase change material stack (see Heiss Fig 8B) and four electrodes (see Heiss Fig 8B Ref 150 and Fig 8C Ref 148), the semiconductor structure comprising: 
a multiple layer phase change material stack  is on a portion of a first dielectric material (see Heiss Fig 6C Ref 106, Fig 8B Ref 106, and Para [0034]) on a semiconductor substrate (see Heiss Fig 8B Ref 102 and Para [0033]); a sidewall spacer (see Heiss Fig 8B Ref 106; There are multiple dielectric materials/spacers represented by reference character 106. A differently shaded image of figures 8B and 8C from the file wrapper of the prior art is provided below.) is on two opposing sides of the multiple layer phase change material stack (see Heiss Fig 8A Ref 108 and 110) contacting an edge of each layer of the multiple layer phase change material stack (see Heiss Fig 8B Ref 106); 
a pair of a first type of electrode, wherein 
each of the pair of the first type of electrode (see Heiss Fig 8B Ref 150) abuts each of the sidewall spacers on the two opposing sides of the multiple layer phase change material stack (see Heiss Fig 8B Ref 106); and 
a pair of a second type of electrode, wherein 
each of the pair of the second type of electrode (see Heiss Fig 8C Ref 148) abuts each of two other opposing sides of the multiple layer phase change material stack (see Heiss Fig 8C Ref 148; Abuts does not imply directly contacting.) and contacts a heater material (see Heiss Fig 8C Ref 124) on outside portions of the multiple layer phase change material stack (see Heiss Fig 8C Ref 148).


    PNG
    media_image1.png
    671
    506
    media_image1.png
    Greyscale




As to claim 3, Heiss discloses the semiconductor structure of claim 1, wherein 
the multiple layer phase change material stack has a rectangular shape with the sidewall spacer on the two opposing sides of the multiple layer phase change material stack (see Heiss Figs 8A, 8B, and 8C Ref 112).

As to claim 4, Heiss discloses the semiconductor structure of claim 1, wherein 
each of the pair of the first type of electrode (see Heiss Fig 8B Ref 150) abuts each of the sidewall spacers on the two opposing sides of the multiple layer phase change material stack (see Heiss Fig 8B Ref 106; There are discrete spacers on each side of the stack.) to electrically connect through the sidewall spacers with an edge of each layer of the phase change material in the multiple layer phase change material stack (see Heiss Fig 8B Ref 112).

As to claim 6, Heiss discloses the semiconductor structure of claim 1, wherein 
each of the pair of the first type of electrode (see Heiss Fig 8B Ref 150) transmit a signal (see Heiss Paras [0043] and [0044]) in the semiconductor structure when a layer of the phase change material is in a crystalline state (see Heiss Paras [0043] and [0044]).

As to claim 7, Heiss discloses the semiconductor structure of claim 1, wherein 
each of the pair of the first type of electrode does not transmit a signal in the semiconductor structure when a layer of the phase change material is in an amorphous state (see Heiss Paras [0043] and [0044]).

As to claim 8, Heiss discloses the semiconductor structure of claim 1, wherein 
the pair of the second type of electrode (heater electrode) contacts each layer of the heater material in the multiple layer phase change material stack (see Heiss Fig 8B Ref 148).

As to claim 9, Heiss discloses the semiconductor structure of claim 8, wherein 
each layer of the heater material provides thermal energy through the electrically insulating and thermally conductive material to each layer of the phase change material in the multiple layer phase change material stack (see Heiss Paras [0044] and [0058]).

As to claim 10, Heiss discloses the semiconductor structure of claim 9, wherein 
each layer of the heater material provides thermal energy through the electrically insulating and thermally conductive material to create a crystalline atomic structure in each layer of the phase change material in the multiple layer phase change material stack (see Heiss Paras [0043], [0044], and [0058]).

As to claim 11, Heiss discloses the semiconductor structure of claim 10, wherein 
the pair of the first type of electrode transmits a signal in each layer of the phase change material that is in the crystalline atomic structure (see Heiss Fig 8B Ref 150, and Paras [0043] and [0044]).

As to claim 13, Heiss discloses the semiconductor structure of claim 1, wherein 
the semiconductor structure with the multiple layer phase change material stack and the four electrodes forms a radio frequency switching device (see Heiss Paras [0001] and [0002]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 2, 12, and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heiss, US 20210320250 A1, in view of Koh, US 20120236627 A1.

As to claim 2, Heiss discloses the semiconductor structure of claim 1, wherein 
the multiple layer phase change material stack is composed of alternating layers of a heater material (see Heiss Fig 8C Ref 124), an electrically insulating and thermally conductive material (see Heiss Fig 8C Ref 136 and Para [0042]), and a phase change material (see Heiss Fig 8B Ref 112 and Para [0037]) that are covered by a covered by another layer of the electrically insulating and thermally conductive material, another layer of the heater material, and a top layer of the electrically insulating and thermally conductive material (see Heiss Fig 8B; Top layer does not imply the uppermost layer.).

Heiss does not appear to explicitly disclose a hardmask layer

Koh discloses a hardmask layer (see Koh Fig 10B Ref 237).

It would have been obvious to one skilled in the art at the time of the effective filing of the invention that semiconductor structure, as disclosed by Heiss, may implement masking elements into the final structure, as disclosed by Koh. The inventions are well known variants of devices which use multiple layers of phase change materials, and the combination of known inventions is predictable and not patentable. Further evidence to the obviousness of their combination is Koh’s attempt to protect underlying phase change layers (see Koh Para [0114]).

As to claim 12, Heiss and Koh disclose the semiconductor structure of claim 2, wherein 
a second dielectric material abuts each edge of each layer of the phase change material in the multiple phase change material stack and the pair of the second type of electrode (see Heiss Fig 8C Ref 106; There are multiple dielectric materials/spacers represented by reference character. A differently shaded image of figures 8B and 8C from the file wrapper of the prior art is provided above 106.).

As to claim 14, Heiss discloses a semiconductor structure (see Heiss Para [0033) with a multilayer phase change material stack (see Heiss Fig 8B) and four electrodes (see Heiss Fig 8B Ref 150 and Fig 8C Ref 148), the semiconductor structure comprising: 
a multiple layer phase change material stack is on a portion of a dielectric material (see Heiss Fig 8C Ref 136 and Para [0042]) on a semiconductor substrate (see Heiss Fig 8B Ref 102 and Para [0033]); a sidewall spacer (see Heiss Fig 8B Ref 106) is on two opposing sides (see Heiss Fig 8A Ref 108 and 110) of the multiple layer phase change material stack contacting an edge of each layer of a phase change material (see Heiss Fig 8B Ref 112), and an electrically insulating and thermally conductive material (see Heiss Fig 8C Ref 136) in the multiple layer phase change material stack; 
a pair of a first type of electrode (see Heiss Fig 8B Ref 150), wherein 
each of the pair of the first type of electrode abuts each of the sidewall spacers on the two opposing sides of the multiple layer phase change material stack (see Heiss Fig 8B Ref 106); and 
a pair of a second type of electrode (see Heiss Fig 8C Ref 148) surrounded by a heater material (see Heiss Fig 8C Ref 148; The electrode has heater materials on both side of the cross section) connecting to each layer of the heater material in the multiple layer phase change material stack (see Heiss Fig 8C Ref 148). 

Heiss does not appear to explicitly disclose the two opposing sides of the multiple layer phase change material stack contacting a top hardmask layer

Koh discloses the two opposing sides of the multiple layer phase change material stack contacting a top hardmask layer (see Koh Fig 10B Ref 237).

It would have been obvious to one skilled in the art at the time of the effective filing of the invention that semiconductor structure, as disclosed by Heiss, may implement masking elements into the final structure, as disclosed by Koh. The inventions are well known variants of devices which use multiple layers of phase change materials, and the combination of known inventions is predictable and not patentable. Further evidence to the obviousness of their combination is Koh’s attempt to protect underlying phase change layers (see Koh Para [0114]).

As to claim 15, Heiss and Koh disclose the semiconductor structure of claim 14, wherein 
the multiple layer phase change material stack with the sidewall spacers on the two opposing sides is composed of alternating layers of the electrically insulating and thermally conductive material, the heater material, the electrically insulating and thermally conductive material, and the phase change material covered by a covered by another layer of the insulator material, another layer of the heater material, a top layer of the electrically insulating and thermally conductive material (see Heiss Fig 8B; Top layer does not imply the uppermost layer.), and the top hardmask layer (see Koh Fig 10B Ref 237).

As to claim 16, Heiss and Koh disclose the semiconductor structure of claim 14, wherein 
each layer of the phase change material in the multiple layer phase change material stack includes a dielectric material on two outside edges of each layer of the phase change material abutting the insulator material (see Heiss Fig 8C Ref 106).

As to claim 17, Heiss and Koh disclose the semiconductor structure of claim 14, wherein 
the heater material connecting to each layer of the heater material in the multiple layer phase change material stack that surrounds the pair of the second type of electrode abuts a layer of the insulator material (see Heiss Fig 8C Ref 106)..

Allowable Subject Matter
Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 

The prior art does not appear to disclose (as recited in claim 5):
each of layer of the heater material is separated from each of the sidewall spacers by the electrically insulating and thermally conductive material.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Cheng, US 20200006646 A1 discloses an electrically insulating and thermally conductive material.
Howard, US 20200058862 A1 discloses a radio frequency switching device.
Kim, US 20140145140 A1 discloses a heater material.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME LARRY LEBOEUF whose telephone number is (571)272-7612. The examiner can normally be reached M-Th: 8:00AM - 6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICHARD ELMS can be reached on (517)272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEROME LEBOEUF/Primary Examiner, Art Unit 2824 - 11/18/2022